United States Department of Labor
Employees’ Compensation Appeals Board

________________________________________
R.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Denver, CO, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-143
Issued: June 1, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 28, 2011 appellant, through her attorney, filed a timely appeal of a May 2,
2011 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) which
denied her request for reconsideration. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the nonmerit
decision.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits of her claim under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On October 6, 2006 appellant, then a 58-year-old officer in charge (OIC) of maintenance
control, filed a traumatic injury claim alleging that on January 31, 2006 she was picking up a
1

5 U.S.C. § 8101 et seq.

heavy parcel when she sustained a lumbar back condition. The employing establishment
controverted the claim and noted that nothing was reported for eight months and no medical
treatment was sought. It further noted that appellant was on a temporary detail as an OIC in
Horse Creek, Wyoming on the date of the injury.
OWCP received several statements to include an undated statement from Ray Lacy, a
supervisor of maintenance operations, who explained that, while appellant was on detail at Horse
Creek, he was never informed that appellant had an on-the-job injury. Mr. Lacy explained that
appellant did not use sick days or leave due to an on-the-job injury. In an October 14, 2006
statement, Janet Ruby, the postmaster, indicated that appellant called her at home on February 1,
2006 and requested that she work for her on that date. She noted that appellant indicated that she
had hurt herself, the day before, lifting a box at work and that her husband was going to take her
to the emergency room. In a November 8, 2006 statement, appellant’s husband, a manager with
the employing establishment, noted that appellant was injured at work on January 31, 2006,
while on detail in Horse Creek, Wyoming, when she handled a box of “mineral dirt.” He noted
that appellant took pain medication that evening but he took her to an emergency room the next
day when the pain did not subside. Appellant’s husband advised that appellant was off work for
the remainder of the week.
In a November 24, 2006 decision, OWCP denied appellant’s claim. It found that the
evidence supported that the claimed events occurred. However, there was no medical evidence
that provided a diagnosis which could be connected to the events.
On December 18, 2006 appellant requested a hearing, which was held on May 22, 2007.
In a September 6, 2007 decision, OWCP’s hearing representative affirmed the
November 24, 2006 decision.
On September 4, 2008 appellant requested reconsideration. She described her injury and
explained that she had no other back problems subsequent to a back sprain in 1998, which only
lasted a few days and ceased to cause problems until she sustained her current back injury.
Appellant reiterated that she was injured at work on January 31, 2006. She indicated that she
was in constant pain, undergoing various types of treatments and spending hundreds of dollars
on co-pays and medications.
In a July 30, 2008 report, Dr. Edward Dohring, a Board-certified orthopedic surgeon and
a fitness-for-duty physician, noted appellant’s history of injury and treatment. He examined her
and opined that there was no evidence that the lumbar spine condition was causally related to the
January 31, 2006 incident. Dr. Dohring noted that appellant had a preexisting history of back
pain and referred to the February 1, 2006 emergency room records which included that pain was
noted when she bent over to wash her hair.
In a January 8, 2009 decision, OWCP denied the claim. It found that the medical
evidence was insufficient to establish a causal relationship between her back condition and the
January 31, 2006 incident.
On January 6, 2010 appellant requested reconsideration. In her request, she stated the
details surrounding her claimed injury on January 31, 2006, and her course of action following
2

the claimed injury. Appellant also indicated that she disagreed with the opinion of Dr. Dohring,
who only saw her one time and only examined her for the back. She indicated that she continued
to suffer from her back conditions.
In a January 29, 2010 decision, OWCP denied modification of the prior decisions. It
found that the medical evidence was insufficient to establish a causal relationship between the
claimant’s back condition and the January 31, 2006 work injury.
On January 27, 2011 appellant requested reconsideration. She repeated her previous
assertions regarding the claim. This included that appellant did not have a history of back
problems and that she did not advise the emergency room physician that she had previous back
problems. She also repeated the details of the January 31, 2006 incident, which included that
when she arrived at home on the date of the incident, she took some Ibuprofen and sat with a
heating pad on her back. Furthermore, when appellant’s husband came home from work,
appellant informed him that she hurt her back at work. She indicated that she was having
repeated back problems since the incident occurred. Appellant also indicated that the employer
sent her for a second opinion examination with Dr. Dohring, who indicated that there was
nothing wrong with her back. However, she disagreed with his opinion and alleged that he did
not make a proper examination of her condition. Appellant indicated that she was forced to
retire and continued to suffer from severe muscle spasms and could “not live a normal life.”
OWCP received a copy of the November 8, 2006 statement from appellant’s husband and
Ms. Ruby’s October 14, 2006 statement.
In a May 2, 2011 decision, OWCP denied appellant’s request for reconsideration without
a review of the merits on the grounds that her request was insufficient to warrant review of its
prior decision.
LEGAL PRECEDENT
Under section 8128(a) of FECA, OWCP may reopen a case for review on the merits in
accordance with the guidelines set forth in section 10.606(b)(2) of the implementing federal
regulations, which provide that a claimant may obtain review of the merits if the written
application for reconsideration, including all supporting documents, sets forth arguments and
contains evidence that:
“(i) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(ii) Advances a relevant legal argument not previously considered by OWCP; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by OWCP.”2

2

20 C.F.R. § 10.606(b).

3

Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.3
ANALYSIS
Appellant disagreed with OWCP’s January 29, 2010 decision, which denied modification
of the prior decisions finding that appellant, did not meet her burden of proof to establish that her
back condition was causally related to her January 31, 2006 incident. The underlying issue on
reconsideration is medical in nature. However, appellant did not provide any relevant or
pertinent new medical evidence to the issue of whether her back condition was causally related
to her January 31, 2006 incident.
On reconsideration, appellant made several arguments with regard to how her claim
occurred. She denied having a prior back condition and disagreed with Dr. Dohring’s
assessment of her back condition. However, the Board notes that this evidence and these
arguments were previously considered by OWCP. The underlying issue in this case, whether
appellant’s back condition is causally related to her January 31, 2006 incident, as the issue is
medical in nature and the submission of evidence that does not address the particular issue
involved does not constitute a basis for reopening a case.4 These assertions do not show that
OWCP erroneously applied or interpreted a specific point of law or advance a relevant legal
argument not previously considered by OWCP. Appellant also submitted copies of documents
from Ms. Ruby and her husband which were previously received by OWCP. The Board has held
that submission of duplicative or repetitious evidence is insufficient to require OWCP to reopen
a case for merit review.5 Thus, this evidence is not relevant and pertinent new evidence.
Appellant did not submit any new medical evidence supporting that the January 31, 2006 work
incident caused an injury.
Consequently, the evidence submitted by appellant on reconsideration does not satisfy
any of the three regulatory criteria for reopening a claim for merit review. Therefore, OWCP
properly denied her request for reconsideration.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits of her claim under 5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.608(b).

4

Alan G. Williams, 52 ECAB 180 (2000); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000); Robert P.
Mitchell, 52 ECAB 116 (2000).
5

Edward W. Malaniak, 51 ECAB 279 (2000); Eugene F. Butler, 36 ECAB 393 (1984); Jerome Ginsburg, 32
ECAB 31 (1980).

4

ORDER
IT IS HEREBY ORDERED THAT the May 2, 2011 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 1, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

